DETAILED ACTION
This Office action is regarding Applicant's claims filed 25 July 2022 to a prior Office action.  Claims 1, 3-9, 11-16 and 18-20 are pending.  
This Office Action is an Allowance after an AFCP 2.0 request. 
Allowable Subject Matter
Claims 1, 3-9, 11-16 and 18-20 are allowed, as presented on 25 July 2022.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 9 and 16, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record [prior art teaches receiving plurality of user string agents and ranking like cited references Kalamkar et al. (US 8,086,253 B1) and Ramer et al. (US 2007/0061243 A1) but does not teach generation of rank in respect to user agent strings based on number of times strings appeared in traffic and popularity] does not disclose, in combination, the steps in independent claims 1, 9 and 16 of:
“generating a rank of the plurality of user agent strings based on a number of times each of the plurality of user agent strings appeared in the data traffic, wherein the rank indicates popularity of each of the plurality of user agent strings; 
selecting, based on the rank, multiple of the plurality of user agent strings; 
comparing the multiple of the plurality of user agent strings; and 
determining one or more keywords representing a type of user agent information based on a result from the comparing”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

8/11/2022